MELISSA VOIGT
                                  Official Court Reporter
                                          P. O. Box 96
                                     Red Rock, Texas 78662
                                         (512) 854-9086

                                                      August 14, 2015


Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
PO Box 12547
Austin, Texas 78711
512-463-1733


RE:    Court of Appeals Number: 03-15-00345-CV
       Trial Court Case Number: C-1-PB-15-000888

Style: Esther Seoanes, Individually and as Representative of the Estate of James Williford;
and Miriam Stewart, Individually v. The City of Austin

Dr. Mr. Kyle:

        I received your July 16, 2015 e-mail concerning the above mentioned cause informing me
that I have received notice(s) for this case. I have never been contacted in any way by the
attorneys on this matter requesting a record. Of course, if I am requested to prepare it I will have
it done promptly.


                                                     Yours Truly,



                                                   _________________________
                                                   Melissa Voigt
                                                   Certification No. 4886




                                     MELISSA VOIGT
                                 Official Court Reporter
                                       P. O. Box 96
                                  Red Rock, Texas 78662
                                      (512) 854-9086

                                                 July 24, 2012


Mr. Terry L. Scarborough
c/o Cindy
Hance Scarborough, LLP
111 Congress Avenue, Suite 500
Austin, Texas 78701
512-479-8888


RE:   No. C-1-PB-06-013354; In the Probate Court No. 1 of Travis County, Texas;
      Guy Herman, Judge Presiding; Liberty Bankers Life Insurance Company, Highland
      Realty Service, Inc. vs. Wallerstein Holdings, LLC, et al; Motion to Compel
      taken July 12, 2012.


FOR: Original & 1 Copy; 32 pgs. @ $4.50                      =      $144.00
     Administrative                                           =       10.00
                                                                    $154.00



      TOTAL AMOUNT DUE AND
      PAYABLE UPON RECEIPT:                               $154.00




                                       Thank you very much.

                                        _________________________
                                        Melissa Voigt
                                        Certification No. 4886
                                        Invoice No. 12-0015